Citation Nr: 0302661	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently rated 20 percent disabling. 

2.  Entitlement to service connection for a liver disorder, 
skin condition, paralysis, pancreatitis and recurrent cyst in 
the skin of the back and thighs as secondary to Agent Orange 
exposure. 

3.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
residuals of a back injury and a quadriplegic condition under 
the provisions of 38 U.S.C.A. § 1151. 

4.  Whether there was clear and unmistakable error in the May 
5, 1994, rating decision that denied entitlement to service 
connection for a liver disorder, skin condition, paralysis, 
pancreatitis and recurrent cyst in the skin of the back and 
thighs as secondary to Agent Orange exposure.





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant, the appellant's medical aide and the appellant's 
friend


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  Rating decisions in February 1999, October 2001 
and November 2001, found that the veteran had not submitted 
new and material evidence to reopen a previously denied claim 
to entitlement to service connection for residuals of a back 
injury and paraplegia pursuant to the provisions of 
38 U.S.C.A. § 1151, granted the veteran service connection 
for diabetes mellitus rated 20 percent disabling, and lastly 
determined that clear and unmistakable error did not exist in 
a May 5, 1994, rating decision that denied the veteran 
entitlement to service connection for the multiple conditions 
noted above to include a skin disorder as secondary to Agent 
Orange.

A May 1994 rating decision denied the veteran entitlement to 
service connection for a liver disorder, a skin condition, 
paralysis, pancreatitis, and recurring cyst as secondary to 
Agent Orange.  It appears that these issues were properly 
developed for appellate review but they were never certified 
to the Board and an appellate decision was never entered.  
These issues will be discussed in the remand portion of the 
decision.

The veteran appeared at the RO and offered testimony before 
the undersigned member of the Board in September 2002.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and obtained all relevant medical 
evidence designated by the veteran.

2.  The veteran's diabetes mellitus is manifested by a need 
for daily insulin medication and a restricted diet, without 
the need of activity restriction.

3.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a back condition and a quadriplegic 
condition was denied by an unappealed rating action in 
December 1996.  Following notification of this adverse 
determination the veteran did not initiate an appeal.

4.  The additional evidence received since the December 1996 
rating decision while to some extent new, does not bear 
directly and substantially upon the subject matter now under 
consideration and is thus not material.

5.  The veteran has perfected an appeal with respect to the 
RO's rating decision of May 5, 1994, and that determination 
is not final.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 7913 
(2002).

2.  The evidence received since the December 1996 rating 
decision denying the veteran service connection for residuals 
of a back injury and paraplegia under the provisions of 
38 U.S.C.A. § 1151 is not new and material and the claims are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.302 (2002).

3.  No valid clear and unmistakable error claim has been 
raised; the appeal must be dismissed.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.106(d), 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative, copies of the 
appeal rating decisions and they were furnished statements of 
the case during the pendency of this appeal which provided 
notice of the law and governing regulations, the evidence 
needed to support the claims and the reasons for the 
determinations made regarding the claims.  Furthermore, in 
correspondence, dated in April 2002, the veteran was informed 
of the provisions of the VCAA and of the information and 
evidence needed to support his claims of a higher evaluation 
of his service-connected diabetes mellitus and his 
application seeking to reopen a previously denied claim for a 
back condition and paraplegia pursuant to the provisions of 
38 U.S.C.A. § 1151.  He was furthermore advised of the 
evidence currently on file and the additional evidence needed 
for him to substantiate his claims.  The record also 
discloses that the VA has met its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
There is no identified evidence that has not been accounted 
for and the veteran has been given the opportunity to present 
testimony before the undersigned member of the Board in 
connection with his claims and has done so.  Therefore, under 
the circumstances VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Delacruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2002).

I.  A Higher Evaluation for Diabetes Mellitus

Factual Background

The veteran was hospitalized by VA in March 1992 with nausea, 
vomiting and severe shortness of breath of 3 days' duration.  
He was also noted to be in a severely dehydrated state.  On 
admission the veteran gave no family history of diabetes 
mellitus.  Laboratory testing disclosed blood glucose of 
589 milligrams associated with severe metabolic acidosis and 
dehydration.  The veteran was started on intravenous fluid 
therapy and it was noted that he required insulin.  New onset 
diabetes mellitus with diabetic ketoacidosis and dehydration 
as well as severe pancreatitis secondary to hyperlipidemia 
were the diagnostic assessments.  The veteran was placed on a 
diabetic diet and provided NPH insulin at discharge.  He was 
also given a glucose meter to have his blood sugar checked at 
home.

On a VA examination in December 1993 it was recorded as 
medical history that the veteran had been admitted to the 
Long Beach VA Medical Center in 1992 in diabetic ketoacidosis 
and given intravenous fluids, insulin and supportive care.  
He was determined to have acute pancreatitis and was treated 
supportively and was provided insulin.  The veteran's 
examiner noted that the veteran continued to require daily 
insulin suggestive of permanent damage to the pancreas and an 
inability to produce enough insulin to maintain a normal 
blood sugar.  Insulin-dependent diabetes mellitus due to 
chronic pancreatic dysfunction was the pertinent diagnosis.

When the veteran was hospitalized by VA beginning in January 
1997 it was noted that the veteran had mild glucose 
intolerance with elevated blood sugar levels.  He was 
switched to a 2,000-calorie ADA diet and an insulin sliding 
scale to cover.  After approximately 10 days on this diet the 
veteran's blood sugar reportedly remained elevated although 
improved.  His physicians determined that he would be 
monitored on an outpatient treatment basis and that an oral 
hypoglycemic agent might be initiated in the future.  Glucose 
intolerance was the pertinent diagnosis at discharge and it 
was recorded that the veteran was not leaving the hospital on 
insulin.

Service connection for diabetes mellitus, Type II as 
associated with herbicide exposure was granted by an RO 
rating decision dated in October 2001.  This disorder was 
rated 20 percent disabling under Diagnostic Code 7913 of VA's 
Schedule for Rating Disabilities (Rating Schedule), effective 
from March 2001.

A VA progress note shows that the veteran was seen for 
diabetic management by a diabetes nurse practitioner in July 
2001.  It was noted that he was currently on N 28 units plus 
10 units 30 minutes before breakfast and R 20 units before 
dinner and 18 units before bed.  It was also noted that the 
veteran denied symptoms of hypoglycemia.  Type II diabetes 
mellitus not well controlled on current dosage of insulin was 
the diagnosis following a review of the veteran's SMBG (self-
monitoring blood glucose) which showed all blood sugars to be 
elevated before breakfast, before lunch, before dinner and 
before bed.  The veteran's insulin was increased.

On follow-up evaluation in November 2001 the veteran denied 
symptoms of hypoglycemia.  It was noted that the veteran was 
taking N 50 plus R 12 units of insulin; R 20 units before 
dinner; and N 44 units.  The veteran was noted to have no 
severe episodes of hypoglycemia and to require 3 injections a 
day and tested.  It was observed that the veteran has an 
attendant.  He was not noted to have any weight loss.  A foot 
examination showed no lesions.  On diabetic follow-up in 
February 2002 the veteran's insulin dosage was noted to be N 
50 plus R 14 before breakfast, 24 units before dinner and N 
44 at bedtime.  It was assessed that the veteran was 
improving glycemic control with increased insulin doses.  It 
was recommended to decrease his evening meal and he was 
referred for diabetic education classes. 

At a personal hearing in September 2002 the veteran testified 
that he was insulin-dependent. His aide stated that the 
veteran receives 3 shots of insulin a day, 58 units of NPH in 
the morning along with 20 units of regular insulin.  Before 
dinner, the veteran receives 50 to 48 units of NPH and 
another 30 units of regular insulin before bedtime.  The aide 
also testified that the veteran has hypoglycemic reactions 
about once to twice a week which she responds to by providing 
glucose tablets to the veteran or increasing his insulin 
dosage.  She further testified the veteran receives balanced 
meals throughout the day.

Analysis

Disability evaluations are determined by the application of 
the aforementioned VA rating schedule, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is a primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, 
that the Court has held that the rule articulated in 
Francisco v. Brown, did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson v. West, 
12 Vet. App. at 126 (1999).

The severity of diabetes mellitus is ascertained, for VA 
rating purposes, by application of the rating criteria set 
forth in the rating schedule, 38 C.F.R. Part 4, § 4.119 
(2002).  The criteria for rating diabetes mellitus are 
presented under Diagnostic Code 7913.

Under Diagnostic Code 7913, diabetes mellitus is evaluated as 
100 percent disabling when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A disability that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated is rated as 60 percent 
disabling.  A disability that requires insulin, restricted 
diet, and regulation of activities is evaluated as 40 percent 
disabling.  Disability from diabetes mellitus requiring 
insulin or a restricted diet or oral hypoglycemic agent and 
restricted diet is rated 20 percent.  A note further states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The veteran is currently rated 20 percent disabling under 
Diagnostic Code 7913 for his diabetes mellitus.  That level 
of disability as noted above contemplates symptoms requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A higher 40 percent evaluation contemplates 
symptoms that require insulin, restricted diet and regulation 
of activities.  The medical evidence does not show that the 
veteran, a quadriplegic, has had his activities regulated as 
a result of his diabetes mellitus.  Further, it is not shown 
by clinical evidence that the veteran has been hospitalized 
since 1992 for ketoacidosis or a hypoglycemic reaction, that 
he requires twice a month visits to a diabetic care provider 
or that there are any separate noncompensable complications 
of his diabetes mellitus.  Because the criteria contemplated 
for a rating in excess of 20 percent currently assigned are 
not shown, a higher rating for the veteran's service-
connected diabetes mellitus is not warranted.

II.  New and Material Evidence to Reopen Previously Denied 
Claims

At the outset, the veteran is seeking to reopen his claims 
for entitlement to service connection for residuals of a back 
injury and a quadriplegic condition under the provisions of 
38 U.S.C.A. § 1151.  The RO initially denied the referenced 
claims in December 1996.  In November 1998 the veteran filed 
an application to reopen his previously denied claims.  
Therefore, his application to reopen those claims was 
initiated prior to August 29, 2001, the effective date of the 
amended section 3.156 which redefines the term "material 
evidence" for the purposes of determining if a previously 
denied claim can be reopened.  See Fed. Reg. 45,620, 45,629-
30 (August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See 
also 66 Fed. Reg. 37,953 (1997); VAOPGCPREC 11-97 (March 24, 
1997).  Notably, however, the Secretary of VA has 
specifically provided that the amendments to 38 C.F.R. 
§ 3.156 will be applicable for all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions redefining the term "material evidence" are not 
applicable to the veteran's November 1998 claim to reopen, 
which is discussed below.

In this case the original claim for service connection for 
residuals of a back injury and a quadriplegic condition 
pursuant to the provisions of 38 U.S.C.A. § 1151 was 
initially denied by an RO rating decision in December 1996.  
This decision was predicated by a finding then existing back 
disorder and/or quadriplegic condition were not shown by the 
evidence to be attributable in any way to VA medical 
treatment or services.  Because the veteran did not initiate 
an appeal of this adverse determination by the RO, it became 
final based upon the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative, or redundant, and which by itself or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d, 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999); (per 
curium) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of the claim on any basis, in this case, the 
RO's decision in December 1996.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Analysis

As a preliminary matter the Board notes that 38 U.S.C.A. 
§ 1151 provides that compensation may be awarded for 
additional disability resulting from hospital care, medical 
or surgical treatment or examination furnished or any law 
administered by the VA.  In response to a 1994 decision of 
the United States Supreme Court, VA amended its regulations 
implementing the provisions of § 1151 to eliminate a 
requirement that the additional disability be shown to have 
resulted proximately from fault on the part of the VA.  See 
Brown v. Gardner, 513 U. S. 115 (1994); compare 38 C.F.R. 
§ 3.358(c)(3) (1994) with 38 C.F.R. § 3.358(c)(3) (1995).  
However, an amendment to the statute effective October 1, 
1997, included a requirement that the proximate cause of the 
additional disability be fault on the part of VA.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  Here the 
veteran filed his claim to reopen the previously denied claim 
for benefits under § 1151 in November 1998.  Consequently, 
prior versions of the law do not apply in this case.

The Court has held that when there is an intervening change 
in the law or regulations creating a new basis for 
entitlement to benefits, the veteran's claim under the 
liberalized regulations is a claim separate and distinct from 
the claim previously and finally disallowed prior to the 
liberalizing regulation.  See Spencer v. Brown, 
4 Vet. App. 283 (1993).  However, in the case here while 
§ 1151 was amended since the October 1996 RO rating decision, 
that fact alone does not provide a basis for de novo 
readjudication of the veteran's previously denied claim as 
the new law is found by the Board to be restrictive in nature 
and does not provide a new basis for establishing entitlement 
to relief sought so as to render the current claim legally 
and factually distinct from the former claim.

The veteran's claims for benefits under 38 U.S.C.A. § 1151 
were originally received by the RO in September 1995 and 
November 1995.  In September 1995 the veteran alleged that 
his back condition was aggravated due to treatment received 
at a VA examination on December 15, 1982.  In November 1995 
the veteran claimed that an electric wheelchair furnished to 
him by VA in 1991 was defective and it caused his 
quadriplegic condition.

The evidence of record at the time of the December 1996 
rating decision consisted of the veteran's service medical 
records, post service VA medical records and a statement from 
a fellow veteran who was hospitalized with the claimant and 
is dated in March 1994.

The medical evidence showed the veteran had a history of 
recurrent paraplegia beginning in the early 1980's as well as 
a low back strain, which preexisted service.

A VA medical certificate showed that the veteran presented to 
VA on December 15, 1982, in a wheelchair with complaints of 
left leg numbness, tingling, weakness, and lower back pain.  
On evaluation he was found to be somewhat tumultuous and 
overweight and moved with difficulty.  There was tenderness 
over the entire lumbar spine and bilateral paravertebral 
muscle spasms as well as tenderness.  Straight leg raising 
was limited by pain.  The veteran complained that he had an 
inability to feel pinprick along the entire left lower 
extremity and there was decreased pinprick sensation in the 
right lower extremity.  There was absent reflexes 
bilaterally.

Exacerbation of chronic lower back pain with increased 
neurological deficits left greater than right was the 
diagnosis.  On neurological examination the veteran was shown 
to have many inconsistencies and before the examination was 
done the veteran refused further examination, sat up without 
difficulty, walked out with shoes on without evidence of 
discomfort.  The examiner noted the veteran refused the rest 
of his physical evaluation and walked out with normal gait 
and balance and did not appear to have any trouble with his 
left lower extremity.

A VA outpatient treatment record shows that in April 1992 the 
veteran was seen at the VA and following his appointment 
while on his way home noted that a screw was missing from his 
wheelchair.  The veteran and his spouse immediately returned 
the wheelchair to the VA for repair and were provided a 
loaner.  The following day the veteran contacted VA and 
requested transportation to the spinal cord injury outpatient 
treatment clinic by ambulance with complaints of severe neck 
pain.

Also on file in December 1996 was an August 1992 letter from 
a private attorney to the manufacturer of the veteran's 
wheelchair, Invacare, which advised Invacare that on 
April 14, 1992, the veteran was operating the wheelchair in a 
safe and reasonable foreseeable manner and that the back of 
the chair snapped at the point of a factory installed weld 
causing the veteran's upper torso to snap backwards and 
bounce.  The attorney claimed that all of this had ultimately 
resulted in the veteran becoming a complete quadriplegic.

A plaintiff's brief in October 1992 and filed by the 
veteran's attorney reiterated the veteran's allegations that 
the back of his wheelchair gave out on April 14, 1992, 
causing injury to his upper back as well as loss of control 
with his upper extremities.

The veteran's current claim to reopen received in November 
1998 must be adjudicated under the legal criteria now in 
effect.  Hence, to establish entitlement to benefits under 
38 U.S.C.A. § 1151 you must now show the additional factors 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on the part of VA, or 
that the additional disability is due to an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).

The relevant evidence associated with the claims file since 
the December 1996 rating decision consists of VA clinical 
records dated between April 1992 and July 2002.  A transcript 
of the veteran's hearing testimony obtained in June 1993 in 
connection with the veteran's lawsuit against Invacare 
Corporation, as well as the veteran's testimony in September 
2002.

The Board has reviewed the evidence submitted since the 
December 1996 rating decision and finds that while some of 
this evidence is new, as it contains further clinical 
documentation of the veteran's reported injury to his upper 
back in April 1992 and shows that the wheelchair the veteran 
used was found by VA prosthetic services in April 1992 to 
have a defective weld on the recliner bar assembly, the 
evidence is not material.  What was missing at the time of 
the December 1996 decision was medical evidence that the 
veteran's back and paraplegic conditions were made worse or 
caused by VA examination, treatment and or services.  The new 
submissions including the veteran's hearing testimony in 
September 2002 as well as the transcript of his testimony in 
connection with his lawsuit against Invacare does not provide 
such evidence.  The newly submitted evidence documents the 
veteran has had complaints referable to the condition of his 
wheelchair and that a defect needing repair was noted by VA 
personnel in April 1992; however, none of this recently 
received evidence provides any opinion or indication that the 
cause of the veteran's current back disorder and/or 
quadriplegic condition is related to VA examination, 
treatment or services.  Here we observe with respect to the 
veteran's statements and testimony that we do not doubt the 
veteran's sincere belief in the merits of his claim, but his 
hearing testimony and recent statements are cumulative of his 
assertions.  They do not constitute medical evidence since 
lay persons are not competent to provide an opinion regarding 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, they 
are not probative to the critical issue of whether there is a 
relationship between any current back disorder and/or 
paraplegic and VA treatment or services.  Consequently, the 
evidence received in connection with the veteran's 
application to reopen his previously denied claims either by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered to fairly 
decide the claims.  As there is no additional evidence that 
is both new and material within the meaning of C.F.R. 
§ 3.156(a) the claims for residuals of a back injury and a 
quadriplegic condition are not reopened.  The appeal is 
denied.

III.  Clear and Unmistakable Error

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues rating notification in 
accordance with 38 U.S.C.A. §§ 5104, 7105(c) (West 1991); 
38 C.F.R. § 20.1103.  Regulations define a finally 
adjudicated claim as an application formal or informal, which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of 1 year after the date of the notice of award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d).  Previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).

Inherent in the concept of clear and unmistakable error is 
that a final determination of the agency of original 
jurisdiction (RO) must have been made.  A finally adjudicated 
claim occurs only where an application, formal or informal, 
has been allowed or disallowed and that determination has 
become final.  38 C.F.R. § 3.160(d).

The Board notes that the RO denied service connection for a 
liver condition, a skin condition, paralysis, pancreatitis 
and recurrent cyst, back and thighs in a May 1994 rating 
decision.  To this decision, the veteran timely filed a 
notice of disagreement, received in June 1994, and he 
thereafter was furnished a statement of the case in October 
1994.  In November 1994 the veteran perfected an appeal to 
the May 1994 rating decision but it did not become final 
since appellate action was never completed on it.  See 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).  As such, there 
can be no valid claim of clear and unmistakable error in the 
May 1994 rating decision.  38 C.F.R. §§ 3.105(a), 3.160(d).  
Any disagreements that the veteran may have with the decision 
including any questions that might have been raised in 
conjunction with his claim in regard to the clear and 
unmistakable error claim in the 1994 RO decision should be 
consider at the time the above issues are considered for 
appellate review.  To consider such a claim would impose a 
higher standard of proof on the veteran, that of showing 
clear and unmistakable error in the rating decision, then the 
law requires.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of a claim it should be 
denied because of lack of legal entitlement under the law.  
In this instance the Board concludes the veteran has not 
properly raised the issue of clear and unmistakable error in 
the May 1994 rating decision.  As this decision has not 
become final; thus, his appeal on that basis is dismissed.


ORDER

A higher initial evaluation in excess of 20 percent for 
diabetes mellitus is denied.

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for residuals of 
a back injury and a quadriplegic condition under the 
provisions of 38 U.S.C.A. § 1151, the appeal is denied.

The claim of clear and unmistakable error in the May 1994 
rating decision is dismissed.


REMAND

The appellant contends in essence that he has multiple 
disabilities as the result of exposure to Agent Orange.  A 
veteran who served in the Republic of Vietnam between 
January 9, 1996 and May 7, 1995, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during said service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.

The Board notes that following the October 1994 statement of 
the case and prior to certification of this appeal to the 
Board, medical records were received at the RO.  It does not 
appear that these records were reviewed by the RO in 
connection with the veteran's claim of entitlement to service 
connection for multiple disabilities secondary to Agent 
Orange exposure.

Neither the veteran nor his representative has waived his 
procedural right of initial review of the additional evidence 
in writing.  Although a waiver is not required for cases 
pursuant to 38 C.F.R. § 19.37(b) (where the evidence received 
by the RO after the case has been transferred to the Board 
and the RO then sends the evidence directly to the Board), 
under the Veterans Claims Assistance Act of 2000 (VCAA) and 
the implementing VA regulations, there is no such provisions 
for cases coming under 38 C.F.R. § 19.37(a) where the 
evidence was received by the RO prior to transfer of the 
veteran's claims file to the Board.  This case comes within 
the parameters of 38 C.F.R. § 19.37(a).  Therefore, the Board 
must refer this evidence back to the RO for initial review 
and issuance of a supplemental statement of the case.

Accordingly, the Board finds that this case must be REMANDED 
to the RO for the following actions.

The RO should readjudicate the issue of 
entitlement to service connection for a 
liver disorder, a skin condition, 
paralysis, pancreatitis and recurrent 
cyst in the skin of the back and thighs 
as secondary to Agent Orange in light of 
the recently received clinical records 
noted above.

Upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has been remanded 
to the regional office.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



